UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-K/A ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 0-20354 Lighting Science Group Corporation (Exact name of Registrant as specified in its charter) Delaware 23-2596710 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1350 Division Road, Suite 204 West Warwick , RI (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (321)779-5520 Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Title of each Class: COMMON STOCK, PAR VALUE $0. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
